OPINION OP THE COURT PARKER, C. J. On December 12th a petition for a writ of prohibition was filed in this court, seeking to prohibit the district court of the Fourth Judicial district, and D. J. Leahy, as judge of said court, from further action in a mandamus proceeding hereinafter to be noticed. We issued an alternative writ of prohibition as prayed, returnable on December 20th. On said day there was filed and presented a demurrer to the petition for the writ, setting up four grounds of alleged insufficiency, as follows: “(1) That the petition does not state facts sufficient to warrant the issuing- of the writ of prohibition, for the reason that it appears from the petition that the respondents have jurisdiction both of the subject-matter of the proceedings complained of and the parties thereto. “(2) That said petition fails to state facts which show that the petitioners have no other plain, speedy, and adequate remedy in the ordinary course of law for the protection of their rights. “(3) That said petition shows that an objection to the jurisdiction of the trial court was made and remained pending and undetermined. “(4) That said petition fails to state that an application to the trial court for a decision that it has no jurisdiction had been refused. The proceeding in which action was sought to be prohibited was a mandamus proceeding, brought by the state on the relation of one Simon Serrano, treasurer of Guadalupe county, against J. W. Melaven, J. L. Ambercrombie, and Vic Segura, as members of the board of county commissioners and ex officio board of finance of Guadalupe county. It appears from the petition that the National Surety Company, which had theretofore furnished bond for the relator, had notified him of the cancellation of his official bond within 30 days after November 3, 1923, and that on December 3> 1923, he filed an official bond with the county clerk of Guadalupe county in the sum of $75,000 as required by law, with personal sureties thereon. On December 4, 1923, the board of county commissioners of Guadalupe county met as a board of finance for the purpose of examining and approving said bond. Upon said examination of said bond by said board of county commissioners, sitting as such board of finance, they objected to the financial statement of several of the sureties on said bond, and gave the relator until 9 o’clock the next day to bring in all of said named persons and to cor-' reet their respective financial statements; that at 9 o’clock the next day, in accordance with the order of said board, the relator had all of said persons present to make the corrections in their respective financial statements, as required by said board; that said board at that time refused to allow the said named persons to make the corrections previously required by said board; that all of said corrections requested of said named persons by said board were of minor importance; and that all of said'sureties on said bond were the owners of real estate in New Mexhm and taxpayers for more than double the amount for which they had qualified on said bond, over and above all of their debts and liabilities. The board thereupon refused to approve said bond, and entered a resolution reciting that the relator was without bond, and that it was necessary that some person under bond and responsible should be at all times in charge of the office, and that said ■J\ W. Melaven, a member of said board of finance, was appointed until the further order of the board to supervise the office of relator as treasure of Guadalupe county, and that each depository bank where public funds were deposited was instructed not to honor or pay any checks drawn after December'2, 1923, until further notice from said board of finance. It was further alleged that the action of said board of county commissioners, sitting as said board of finance, was arbitrary in refusing to approve said bond and allow the corrections to be made that were requested by said board, and that, by the action of said board in refusing to approve said bond, the said board was endeavoring to remove the relator from his said office for the purpose of appointing another person in his place as said treasurer of Guadalupe county. The resolution of the board of county commissioners further provided that the relator should have twenty days from the 4th of December within which to perfect his bond. A peremptory writ of mandamus was issued, upon this petition, commanding said board to approve the said bond, and directing said board to make known before the court at chambers at Las Yegas on the 10th day of December, 1923, how they had executed the writ. On the 8th day of December the board oLcounty commissioners appeared in the mandamus proceeding, and filed therein a motion to quash the writ, or to modify the same so as to permit respondents to answer and be heard on the merits. The motion set up that the said district court was wholly without jurisdiction to issue a writ of mandamus requiring the approval of the bond of the said treasurer; that the said district court and judge had no power to issue a mandamus against said board, for the reason that both the said judge and the board were required by statute to approve the same bond (this objection seems to have been abandoned, as it is not argued before us); that the said board had a valid and legal defense to the petition of the relator, in that in truth and in fact tbe bond referred to was wholly insufficient, in that the signers and makers thereof are not as a matter of security worth the sum of $75,000 but, as the said board honestly believed, and, if given opportunity, was ready to offer proof, they were not worth to exceed the sum of $50,000; that many of the sureties on said bond did not justify or qualify, as is by law required, and did not make true and correct answers to the questionnaires submitted to their true worth, as is by law required; and that said bond was signed by a county officer of Guadalupe as one of the sureties, contrary to the laws of the state. The board thereupon asserted their honest belief in all of the foregoing facts, and offered, if given opportunity, to make and furnish proof thereof. They further alleged in said motion that said writ of mandamus was issued without notice to them, and that they learned the previous day of the issuance of said writ, and had had no opportunity to be present, or to present a defense before the issuing of said writ. Upon the presentation of the motion it is alleged that the district judge asserted from the bench that the court had jurisdiction of the cause, but that he did not make any order either sustaining or overruling said motion, but notified the said board to be present in obedience to said writ of mandamus at 2 o’clock on -Monday, Dec. 10, 1923.  1. It is to be conceded that a writ of prohibition is available, ordinarily, only in case an inferior court is proceeding without jurisdiction, or in excess of jurisdiction. In State v. Medler, 17 N. M. 644, 131 Pac. 976, Ann. Cas. 1915B, 1141, a complaint for removal from office of some public officer was challenged on the ground that it failed to state a cause of action, and relators urged that therefore the court had no jurisdiction of the subject-matter and should be prohibited. In that connection we said: “The argument of the relators that by reason of the failure of the complaint to state a cause of action, the court has never acquired jurisdiction of the subject-matter, and should be prohibited from further entertaining the cause, is clearly untenable. The subject-matter of the proceeding against the relators is clearly within the general jurisdiction of the district court of Dona Ana county. If the court proceeds upon a complaint which does not state a cause of action, it commits an error whcih is reviewable only upon appeal or writ of error. As is well said in State v. Brown [Okl.] 103 Pac. 762: ‘It is a well-settled rule that, where an inferior court has jurisdiction to take the action, contemplated under any circumstances, the exercise of such power by him involving a judicial discretion, a writ of prohibition will not lie. It is only where an inferior tribunal is about to do some act wholly unauthorized by law, or in excess of its jurisdiction, that the writ will lie.’ ” See also, State ex rel. Brown v. District Court, 27 Utah, 336, 75 Pac. 739, 1 Ann. Cas. 711, and note, where the authorities are collected. It is apparent, therefore, that, if the district court in this case had jurisdiction to issue the peremptory writ ex parte, the judge should not be restrained by prohibition.  2. Upon the subject of issuing ex parte peremptory writs there are some statutory provisions and decisions of this and other courts to be examined. In 1884 an act was passed regulating the practice in mandamus, and one section of that act is carried forward as section 3416, Code 1915, and is as follows: “When the right to require the performance of the act is clear, and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus may be allowed in the first instance; in all other cases the alternative writ shall be first issued.” . Prior to the passage of this act, the territorial court had held that it was erroneous to issue ex parte peremptory writ of mandamus. See Armijo v. Territory, 1 N. M. 580. Subsequent to that act, in 1907, there was before the territorial court the case of Territory ex rel. Coler et al, v. Board of County Commissioners of Santa Fe County, 14 N. M. 134, 89 Pac. 252. In that case a peremptory writ of mandamus was awarded ex parte commanding’ the board to levy a certain tax to pay interest on judgments theretofore rendered against the county in favor of the relators. The point was not raised by counsel for the respondents in that ease that a peremptory writ of mandamus might not in any case be issued ex parte, and without notice and opportunity to be heard. But it was argued that the peremptory writ would not lie in a matter requiring the exercise of judgment and discretion. In that case, as in this one, the respondents appeared 'and moved the court for a suspension of the peremptory writ, and that they be’ allowed to show cause and to be heard before the said writ should be made permanent. This application was denied by the district court. The case-was appealed to the Supreme Court of the United States, and is reported in 215 U. S. 296, 30 Sup. Ct. 111, 54 L. Ed. 202. In that court the point was directly presented as to the power of the district court to aw*ard a peremptory writ of mandamus in the first instance and ex parte, and upon this subject the court said: “The principal of these objections is that peremptory writs should not have been issued without a hearing, and that there should have been a demand made of the commissioners before suit. As to the first, it may be said that it probably appeared to the district court that the board could have no possible ex. cuse, and in such case a perempory writ is authorized in the first instance by the laws of the territory.” The court then quoted the statute above mentioned as authority for the action, but did not discuss the proposition as to whether the awarding of the peremptory writ, which, of -course, is a final judgment without notice and opportunity to be heard, would violate any constitutional right, but merely assumed the statute to be sufficient authority for such action. "We have examined the original transcript in that ease, and find that the respondents appeared before the court which had awarded the peremptory writ and showed divers and sundry reasons why, on the facts set up, the Writ should be suspended, and they should be allowed to be heard before the writ should be made permanent. This petition upon hearing was denied by the district court. The procedure in that case was the same as in the case at bar, except that in the present case the application was still pending and undetermined at the time we issued the alternative writ of prohibition. That case was of course a very clear one, and one which, if in any case a peremptory writ may be issued ex parte, authorizes the action taken by the district court, because the facts were such that the court could take ju-. dicial notice that there was no excuse whatever for refusing to make the tax levy. The question remains, however, whether the statute itself does not violate the constitutional rights of the citizen in authorizing ex parte proceedings against him. If the statute is valid, then the district court of San Miguel county had jurisdiction to issue the peremptory mandamus, because it was within the judicial discretion of the court to determine whether the case before it was one within the terms of the statute. If he should erroneously determine the question, the remedy is by appeal and not by prohibition. Some other states have' statutes identical with ours. In Home Insurance Co. v. Scheffer, Treas., 12 Minn. 382 (Gil. 261), a peremptory mandamus was allowed ex parte against the state treasurer to compel him to furnish the insurance company with a certificate to do business in Minnesota. The petition set up a compliance by the petitioner with the provisions of a certain statute as a prerequisite to do business in the state. The court, in construing the provisions of the statute which authorizes the peremptory writ when “the right to require the perfomance of the act may be clear,” and when it is “apparent that no valid excuse be given for not performinig it,” said: “We do not intend to intimate that there may not possibly be cases in which the facts or grounds of application may be so indisputable — facts, for instance, of which a court will take judicial notice — and the urgency so great, as in the case of Regina v. Fox, 2 Ad. & Ell. (N. S.) 246, as to warrant the issue of the peremeptory writ in the first instance, and ex parte; but we think that as a general rule, subject to -very lew exceptions, if the peremptory writ is to be applied, for in the first instance, it should be upon notice, and if the circumstances call for great dispatch, there will be few cases in which, this cannot be attained under an order to show cause. * * * It will not do to say that the peremptory writ should be issued in the first instance, whenever the allegations of the petition make out a case for its allowance; if this were so. a peremptory mandamus, or none, should always be issued in the first instance. If the plaintiff does not, upon his own showing, make out a case entitling him to compel the performance of the act desired by mandamus, then he has not put himself in a position to ask for either writ, the alternative, or the peremeptory. The questions to be decided in order to determine whether the right is clear, and whether no valid excuse given are (1) Is this showing true? and (2) Does the tribunal applied to know it to be true, on account of the nature of the fact shown, or from the admissions of the defendant? Such is, we think, the proper construction, of the statute.” The Minnesota court held in that case that an alternative writ should be issued and remanded the cause with directions to that effect, upon the ground that the facts were not so indisputable as that the court might take judicial notice of the same. The court, however, assumed that in a proper case the peremptory writ might issue ex parte and without notice and opportunity.' to be heard. In the case of Queen v. Fox, 2 Ad. & Ell. (N. S.) 246, 42 Eng. Com. Law Rpts. 658, referred to in the Minnesota case quoted above a jailer refused to deliver up the body of a person who had died, while a prisoner in execution in his custody, to the executors of the deceased, unless they would satisfy certain claims made against the deceased by the jailer. The executors applied for a writ of mandamus in the Court of Queen’s Bench, and a peremptory writ was issued without notice or hearing, in that case Lord Denman, Chief Justice, said for the court: “I think this is a case in which we ought not to wait for a return, but that the mandamus should be peremptory in the first instance. If Scott has any answer to give, he can do so, not by way of return, but in showing cause why an attachment should not issue.” Nebraska has the same statute. In Horton v. State, 60 Neb. 701, 84 N. W. 87, a peremptory mandamus was issued against a private corporation, and for that reason, among others, the cause was reversed and the writ dischaged. But, in the discussion of the Nebraska statute, the court said: “This statute undoubtedly provides for the issuance of the pertmptory writ withput notice where the court or judge can clearly see that the refusal of the respondent to perform some duty resulting from his office, trust, or station can admit of no possible justification. Cases may arise in which the refusal of a public officer to discharge an official duty is so obviously inexcusable, and the necessity for prompt action so imperative, that notice must be dispensed with in order to prevent a failure of justice. In this class of cases the respondent loses nothing by the judgment, and' no right secured to him by either the state or federal Constitution is infringed. But while it is doubtless competent for the Legislature to authorize the courts in a proper case to coerce official action without notice and an opportunity to the recalcitrant to be heard, we- are of opinion that no such power can be lawfully exerted. against a private corporation or the officers by which its functions are performed. It is a fundamental principle of justice that before a person can be deprived of his property, or of any valuable right, by the exercise of judicial or other governmental power, he must be warned of the proceeding against him, and be afforded a reasonable opportunity to be heard in his defense.” The Nebraska court thus clearly points out the distinction between those cases involving a duty arising out of a public office, trust, or station, in which it holds that no personal or property right is involved, and those cases involving a property right, and holds that in the former notice and hearing are not guaranteed by the constitutional provisions, and that in the latter the same must be afforded. This is the only direct reference in this subject which we have been able to find in the books, but the distinction pointed out in the Nebraska case seems to be sound. A public officer, who is commanded to perform an official duty, suffers neither in his personal, nor his property rights, and these rights alone are safe-guarded by the Constitution. It was therefore within the power and jurisdiction of the district court, under the statute above quoted, to issue the peremptory w*rit ex parte. Whether that' power was exercised correctly or erroneously is another question, and a question to be determined by us, if at all, upon review on writ of error or appeal and not by prohibition.  3. There are other reasons why the alternative writ of prohibition was improvidently issued by us. There is another and an adequate remedy by appeal. The statute on the subject is as follows: “In ail actions of contested elections, mandamus, removal of public officers, quo warranto or prohibition, it shall be discretionary with the court rendering judgment, or the Supreme Court, to allow a supersedeas of such judgment, and if said appeal or writ of error shall be allowed to operate as a super-sedeas it shall be upon such terms and conditions as to the court.may seem meet and proper.” Section 19, c. 43, Laws 1917. It was suggested upon the argument that, inasmuch as the right to supersede the judgment was discretionary with the court, or this court, the remedy by appeal or writ of error was not adequate. This proposition is untenable. Courts are to be always presumed to act fairly and impartially, and to administer- justice to all the people. If the litigant is doubtful in a mandamus case as to whether he might secure a supersedeas of the judgment from the district court awarding the same, he may sue out a writ of error in this court, and apply to this court for such supersedeas. If he ought to have the supersedeas, he will obtain the same in one or the other of the two courts. His remedy is speedy, it requiring only a few days to perfect his transcript, and to present the same to this court. For this reason alone, the writ of prohibition should not have been issued. The unsoundness of the position of counsel for the relators to the effect that appeal or writ of error is not an adequate remedy is made more apparent by the suggestion that they are now in the same position which they would be in case there had been first issued an alternative writ which had been made peremptory on final bearing. In such a ease tbe granting of a supersedeas would still be discretionary witb the district court, or with this court, just the same as it is in the present situation, and it could hardly be said that the action of the district court should, in such a case, be controlled by a writ of prohibition.  4. There is another matter which should have prevented us from issuing the writ, and that is that a motion to be allowed to appear and defend and show cause why the peremptory writ should not be put into operation was pending and undetermined at the time of the application to this court for the writ of prohibition. It is not within the province of this court to interfere by a writ of this character with the duties of the district court which is proceeding to hear and determine the matter before it. Until it has decided the matter, at least ordinarily, the writ should not be issued by this court. There is a spirit of confidence and respect which should at all times be entertained between courts of superior and inferior jurisdiction. And that a question pending before an inferior court will be correctly decided should always be assumed by us. See State v. Superior Court, 2 Wash. 9, 25 Pac. 1007; City of Little Rock, Ex Parte, 26 Ark. 52; Williams, Ex Parte, 4 Ark. 537, 38 Am. Dec. 46; Mining Co. v. District court, 7 N. M. 486, 38 Pac. 580; Tapia v. Martinez, 4 N. M. (Gild.) 329, 16 Pac. 272; People v. District Court, 30 Colo. 488, 71 Pac. 388; Hill v. Tarver, 130 Ala. 592, 30 South 499; Butler v. Williams; 48, Ark. 227, 2 S. W. 843; Chester v. Colby, 52 Cal. 516; 21 Standard Ency. Proc. 817; 22 R. C. L. Prohibition, § 29.  5. Thus far we discussed the proposition in hahd on broad principles and doctrine, rather than having resort to any of the so-called technical rules of law. There is a matter, however, of far reaching importance. which was mentioned in the preceding paragraph of this opinion, and that is that a motion to be allowed to appear and defend and show cause why the peremptory writ should not be put into operation, setting up the facts on the merits, was filed by the respondents. This clearly was a general appearance on the part of the respondents. This general appearance gave the court jurisdiction of the person of the respondents, and placed them in the same position as if they had been served with notice before the issuance of the writ and had defaulted, and they cannot now urge want of notice and opportunity to be heard before the issuance of the writ. See Crowell v. Kopp, 26 N. M. 146, 189 Pac. 652, where the New Mexico cases are collected. See, also, Fiske v. Thorp, 60 Neb. 713, 84 N. W. 79; 4 C. J. Appearances, § 64.  6. Mr. Edward D. Tittman appeared as amicus curiae and pointed out some constitutional and statutory provisions to the effect, he argues, that the legislature has no power to require, as it has done, the giving of a bond by treasures and ex officio collectors, and that therefore this whole proceeding by the district court in mandamus, and by this court in prohibition, should fail. This is an astounding proposition, if it is sound. Counsel cites two constitutional provisions. Section 2, of article 7, of the Constitution, is as follows: “Every male citizen of the United States who is a legal resident of the state and is a qualified elector therein, shall be qualified to hold any public office in the state, except as otherwise provided in this Constitution. * * *” This section has been amended so as to make women, as well as men, eligible to hold public office. See Laws 1921, p. 468. ' Section 19, of article 22, of the state Constitution, is as follows: “Within thirty days after the issuance by the President of the United States of his proclamation announcing the result of said election so ascertained, all officers elected at such election, except members of the Legislature, shall take the oath of office and give bond as required by this Constitution or by the laws of the territory of New Mexico in case of like officers in the territory, county or district, and shall thereupon enter upon the duties of their respective offices; but the Legislature may by law require such officers to give other or additional bonds as a condition of' their continuance in office.” This latter section is a part of the article on Schedule, which article was designed to avoid the inconvenience which might arise during the-- period of change from the territorial to the state form of government. The position of counsel amounts simply to this: The Constitution provides that all qualified voters are qualified to hold public office without additional burdens or conditions. The imposition of the requirement of bond for certain classes of public officers is the super-addition of requirement to hold public office not authorized by the Constitution; therefore the statute violates the Constitution and is inoperative. If counsel’s premises are sound, the conclusion is inevitable. The error, however, lurks in his major premise. The Constitution does not provide that all qualified voters may hold public office without additional burdens or conditions. Article 7, §2 of which is above quoted, relates generally to the elective franchise and right to hold office. It is concerned entirely with the definition of the personal qualifications and characteristics of persons who may vote, hold office, and sit as jurors. It does not purport to deal with anything else. Under such circumstances, the word ! 1 qualified, ’ ’ as employed in the section, must be held to be the equivalent of the word “eligible.” The section is designed merely to point out the class of persons who are eligible to be chosen to hold public office and does not in any way attempt to deal with the subject of how, and in what manner, these officers shall qualify before entering upon the discharge of their duties. This beine the case, we know of no principle which could restrict the Legislature in the requirement of bonds of public officers. The absurd consequences of holding otherwise is emphasized by reference to section 19, of article 22, of the Constitution, above quoted. In that section the Legislature is empowered to require bond of all officers elected at the first state election as a condition of their continuance in office; but, according to the argument of counsel, all officers elected at the second, and all subsequent, state elections, were to be exempted from any such requirement. Sucb could not have been tbe intention of the Constitutional Convention,, and this would be the consequence of giving to the word “qualified” the meaning argued for by counsel. It is true we commonly speak of an officer as duly elected, or appointed, and qualified, meaning by the latter term that he,has taken the oath and given the bond required by law, but in this connection the word can have no such meaning. Counsel in support of his position cites Thomas v. Owens, 4 Md. 189. In that case the question was to the right sof a state officer to compensation. A new Constitution had been adopted which prescribed the method of qualifying' by the comptroller of the treasury, and he had complied, therewith on December 10, 1851. The Constitution also provided that the Legislature might prescribe other forms of oath and bond as it might determine. The Legislature did not meet until some time in 185? (Laws Md. 1852, c. 12), when it did prescribe the form of oath and bond which should be required of the officer. It was argued in that case that, inasmuch as the Constitution provided that the officer should take such oath and enter into such bond as the Legislature should prescribe, and that, as the Legislature did not prescribe such oath, nor fix the form and penalty of the bond until the act of 1852, there could be no qualification within the meaning of the Constitution until the Legislature had met and passed the act of 1852. The court held that the officer was entitled to his compensation from December 10, 1851, when he was qualified according to the provisions of the Constitution, and that he was constitutionally inducted into his office, and might retain the same without additional burdens or conditions until the Legislature changed the form of oath and bond, when, of course, he would be compelled to comply therewith. It is to be seen that in this case the Constitution itself provided the form of steps necessary to be inducted into office, and that it likewise provided that the legislature might change the form thus provided in the Constitution. It was in this connection that the Maryland courts said: “Where a Constitution defines the qualification of an officer, it is not within the power of the Legislature to change or superadd to it, unless the power he expressly, or by necessary implication, given to it. * * *” . This holding was, of course, correct. The Constitution itself in that case prescribed the steps necessary to be taken to qualify the officer to exercise the functions of his office, and the Legislature, without some express, or necessarily implied, grant of power to change such requirement, would not have the authority to do so. But in the case at bar the Constitution tore-scribes no steps to be taken by the officer in order to •qualify him to assume the duties of his office, and in this particular lies the distinction between the present case and the Maryland case. Judge Cooley cites the Maryland case and points out in accordance with the Maryland court that, where the Constitution defines the qualifications of the officer (meaning of course where the Constitution points out the steps necessary to enable the officer to assume the duties of his office), it is not competent for the Legislature to change or superadd to them, unless empowered so to do by the Constitution itself. Cooley’s Const. Lim. (7th Ed.) p. 99. Counsel also cites Black v. Trower, 79 Va. 123, but this case has no application, except perhaps to emphasize what we have heretofore said. The Legislature had passed an act prescribing that membérs of electoral boards should be freeholders, which contravened a provision of the Virginia Constitution similar to the one we have been discussing. The court of course-that the act was unconstitutional for the reason that it 'superadded to the personal qualifications as to kl^i-bility for office something which the Constitution had not provided for. Counsel also cites Barker v. People, 3 Cow. (N. Y.) 686, 15 Am. Dec. 322, but the case is of such character as to have no relevancy to the present discussion. It thus appears that the argument of counsel that the Legislature has no right to require bond of public officers handling the public moneys is without foundation. It follows from all of the foregoing that the alternative writ of prohibition was improvidently issued and should be discharged, and it is so ordered. BOTTS, J., concurs.